COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Matter of J.W.W.

Appellate case number:      01-16-00394-CV and
                            01-16-00395-CV

Trial court case number:    2015-06714J and
                            2015-07198J

Trial court:                313th District Court of Harris County

        Appellant, J.W.W., has filed notices of appeal of the trial court’s orders to waive
jurisdiction and transfer the proceedings to criminal district court. See TEX. FAM. CODE
ANN. § 54.02 (Vernon 2014), § 56.01(c)(1)(A) (Vernon Supp. 2015); see also TEX. R.
APP. P. 26.1(b). On September 6, 2016, the State filed a motion to extend time to file its
brief, requesting an extension to October 6, 2016. We grant the State’s motion in part.
The State’s brief is due to be filed with this Court no later than SEPTEMBER 26,
2016. See TEX. R. APP. P. 38.6(a), (d).

       Because appellant challenges juvenile-court orders waiving the juvenile court’s
exclusive jurisdiction and certifying the juvenile to stand trial as an adult, the Court is
required to bring the appeals to final disposition within 180 days of May 13, 2016, the
date the notices of appeal were filed in these proceedings, so far as reasonably possible.
See Order Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to
Give Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28,
2015). Accordingly, no further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                 Acting individually

Date: September 6, 2016